Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 as filed on 3/25/2020 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-17 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 9, which is a representative claim for all claims 1-17, recites: A system for managing healthcare services, comprising:
an interface; and
a processor configured to identify a plurality of care pathways for an episode of care, generate a plurality of clusters corresponding to the plurality of care pathways, respectively, perform a clustering analysis to determine a first care pathway of the plurality of care pathways, and output information through the interface indicative of the first care pathway, wherein each of the care pathways corresponds to services from a combination of different healthcare personnel with associated costs and wherein the first care pathway corresponds to one of the plurality of clusters satisfying a selected outcome measure for a bundled payment reimbursement contract.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to categorize medical procedures for billing. 
Independent claims 1 and 14 contain nearly identical limitations, and are similarly rejected. Dependent claims 2-8, 10-13, and 15-20 include other limitations, but these only serves to further limit the abstract idea, and are nonetheless directed towards fundamentally the same abstract idea as independent Claim 9. For example, claims 2-8, 10-13, and 15-17 merely describe a type of data and analysis of the data.

Step 2A of the Alice/Mayo Test - Prong Two
A system for managing healthcare services, comprising:
an interface; and
a processor configured to identify a plurality of care pathways for an episode of care, generate a plurality of clusters corresponding to the plurality of care pathways, respectively, perform a clustering analysis to determine a first care pathway of the plurality of care pathways, and output information through the interface indicative of the first care pathway, wherein each of the care pathways corresponds to services from a combination of different healthcare personnel with associated costs and wherein the first care pathway corresponds to one of the plurality of clusters satisfying a selected outcome measure for a bundled payment reimbursement contract.

Claim 9 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a processor,” (para, 0094)  and “an interface,” (para. 0083) which amounts to merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations that have been recognized as well-understood, routine, and conventional activity in particular fields.
The limitation of “a processor” amounts to elements that have been recognized as well-understood, routine, and conventional activity, as demonstrated by:
U.S. Patent Publication No. 2018/0325385 to Deterding (para. 0048);
U.S. Patent Publication No. 2014/0006055 to Seraly (para. 0078).
The limitation of “an interface” amounts to elements that have been recognized as well-understood, routine, and conventional activity, as demonstrated by:
U.S. Patent Publication No. 2018/0325385 to Deterding (para. 0040);
U.S. Patent Publication No. 2014/0006055 to Seraly (para. 0093).
Dependent claims 2-8, 10-13, and 15-17 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2-8, 10-13, and 15-17 recite further steps performed by the processor, including determining pathways using the clustering analysis (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2013/0006649A1 to Rangadass (“Rangadass”) in view of U.S. Patent Publication No. 2017/0169173 A1 to Snow (“Snow”)
Regarding claim 1, Rangadass discloses: 
A method for managing healthcare services, comprising: (Rangadass, Title: System and Method Healthcare Diagnostics and Treatment) 
receiving information selecting an episode of care; (Rangadass, 0016: receiving healthcare information related to clinical pathways) 
identifying a plurality of care pathways for the episode of care, (Rangadass, 0016: the clinical pathways relate to healthcare) 
performing a clustering analysis (Rangadass, 0049: a clustering analysis) to determine a first care pathway (Rangadass, 0049: determining pathway X) of the plurality of care pathways, (Rangadass, 0049: pathways X and Y) the first care pathway corresponding to one of the plurality of clusters (Rangadass, 0049: the pathways are developed using clustering analysis, which generates multiple clusters, which are also referred to as pathways) satisfying a selected outcome measure for a bundled payment reimbursement contract; and (Rangadass, 0049: pathway X relates to reimbursement contracts with Medicare and Blue Cross, and users can select different reimbursement goals, see para. 0048)
outputting information indicative of the first care pathway. (Rangadass, 0023: the system outputs metrics of the pathways).
Rangadass does not explicitly disclose, but Snow teaches that it is old and well known in the art of healthcare to include each of the care pathways corresponding to services from a combination of different healthcare personnel with associated costs; (Snow, 0049: the groups of patient data include patient information such as cost of care, reimbursement/claim payment, and assigned physician/care provider).
 generating a plurality of clusters corresponding to the plurality of care pathways, respectively (Snow, 0048: generating clusters of episodes, construed as pathways).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Rangadass to include each of the care pathways corresponding to services from a combination of different healthcare personnel with associated costs; generating a plurality of clusters corresponding to the plurality of care pathways, respectively, as taught by Snow, because both Rangadass and Snow deal with healthcare billings, and Snow teaches that clustering analysis and clinical pathways can maximize revenues and improve clinical outcomes. (Snow, 0014).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein said performing include performing a clustering analysis to determine the first care pathway. (Rangadass, 0049: the pathways are developed using clustering analysis, which generates multiple clusters, which are also referred to as pathways)

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
generating a plurality of trajectories for respective ones of the plurality of clusters, (Rangadass, 0049: the system generates cost trajectories, such as $12,000 for Medicare and about $8,000 for Blue Cross) wherein each trajectory corresponds to different combination of healthcare services or services from a different combination of healthcare personnel. (Rangadass, 0049: the costs can correspond to different drugs preferences, see the example of Dr. Anderson and Dr. Cummings)

Regarding claim 4, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the plurality of clusters is generated based on medical information derived from a plurality of healthcare resources. (Rangadass, 0047: obtaining medical information from electronic medical record systems and billing systems)

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
Rangadass does not explicitly disclose, but Snow teaches that it is old and well known in the art of healthcare to include wherein the clustering analysis includes performing a cross-tabulation, stratification, (Snow, 0087: stratification) or regression algorithm on the plurality of clusters. (Snow, 0088: a regression model).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Rangadass to include stratification and regression models, as taught by Snow, because both Rangadass and Snow deal with healthcare billings, and Snow teaches that clustering analysis can maximize revenues and improve clinical outcomes. (Snow, 0014).

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the outcome measure includes at least one of volume, quality of care, cost, and variation in costs. (Rangadass, 0049: outcomes include cost and cost differences)

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
the outcome measure includes cost of healthcare services over a period of time under the bundled payment reimbursement contract, and (Rangadass, 0049: outcomes include cost of healthcare services, such as $9,000 on average drugs, labs, scans and procedures for a particular pathway, and all services are over a period of time)
the first care pathway corresponds to a lowest one of the total cost of the healthcare services. (Rangadass, 0049: pathway Y is $9000, whereas pathway X is $12,000)

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein outputting information indicative of the first care pathway includes ranking the plurality of care pathways for the episode of care. (Rangadass, 0048: the pathways can be ranked according to cost)

Regarding claim 9, Rangadass discloses: 
A system for managing healthcare services, comprising: (Rangadass, Title: System and Method Healthcare Diagnostics and Treatment) 
an interface; and (Rangadass, 0039: a graphical interface) 
a processor configured to (Rangadass, 0039: a computerized medical information systems) identify a plurality of care pathways for an episode of care, (Rangadass, 0016: the clinical pathways relate to healthcare) perform a clustering analysis (Rangadass, 0049: a clustering analysis) to determine a first care pathway (Rangadass, 0049: determining pathway X) of the plurality of care pathways, (Rangadass, 0049: pathways X and Y) and output information through the interface indicative of the first care pathway, (Rangadass, 0023: the system outputs metrics of the pathways) and wherein the first care pathway corresponds to one of the plurality of clusters (Rangadass, 0049: the pathways are developed using clustering analysis, which generates multiple clusters, which are also referred to as pathways) satisfying a selected outcome measure for a bundled payment reimbursement contract (Rangadass, 0049: pathway X relates to reimbursement contracts with Medicare and Blue Cross, and users can select different reimbursement goals, see para. 0048).
Rangadass does not explicitly disclose, but Snow teaches that it is old and well known in the art of healthcare to include generate a plurality of clusters corresponding to the plurality of care pathways, respectively, (Snow, 0048: generating clusters of episodes, construed as pathways)
wherein each of the care pathways corresponds to services from a combination of different healthcare personnel with associated costs (Snow, 0049: the groups of patient data include patient information such as cost of care, reimbursement/claim payment, and assigned physician/care provider).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Rangadass to include each of the care pathways corresponding to services from a combination of different healthcare personnel with associated costs; generating a plurality of clusters corresponding to the plurality of care pathways, respectively, as taught by Snow, because both Rangadass and Snow deal with healthcare billings, and Snow teaches that clustering analysis and clinical pathways can maximize revenues and improve clinical outcomes. (Snow, 0014).

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses: 
wherein the processor is configured to perform a clustering analysis to determine the first care pathway. (Rangadass, 0049: the pathways are developed using clustering analysis, which generates multiple clusters, which are also referred to as pathways)

claim 11, the combination discloses each of the limitations of claim 10 as discussed above, and further discloses:
generating a plurality of trajectories for respective ones of the plurality of clusters, (Rangadass, 0049: the system generates cost trajectories, such as $12,000 for Medicare and about $8,000 for Blue Cross) wherein each trajectory corresponds to different combination of healthcare services or services from a different combination of healthcare personnel. (Rangadass, 0049: the costs can correspond to different drugs preferences, see the example of Dr. Anderson and Dr. Cummings)

Regarding claim 12, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses: 
Rangadass does not explicitly disclose, but Snow teaches that it is old and well known in the art of healthcare to include wherein the clustering analysis includes performing a cross-tabulation, stratification, (Snow, 0087: stratification) or regression algorithm on the plurality of clusters. (Snow, 0088: a regression model).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Rangadass to include stratification and regression models, as taught by Snow, because both Rangadass and Snow deal with healthcare billings, and Snow teaches that clustering analysis can maximize revenues and improve clinical outcomes. (Snow, 0014).

Regarding claim 13, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses: 
the outcome measure includes cost of healthcare services over a period of time under the bundled payment reimbursement contract, and (Rangadass, 0049: outcomes include cost of healthcare services, such as $9,000 on average drugs, labs, scans and procedures for a particular pathway, and all services are over a period of time)
the first care pathway corresponds to a lowest one of the total cost of the healthcare services. (Rangadass, 0049: pathway Y is $9000, whereas pathway X is $12,000)

Regarding claim 14, Rangadass discloses: 
A non-transitory machine-readable medium including instructions to cause a processor to: (Rangadass, 0039: a computerized medical information systems) 
identify a plurality of care pathways for an episode of care; (Rangadass, 0016: the clinical pathways relate to healthcare) 
perform a clustering analysis (Rangadass, 0049: a clustering analysis) to determine a first care pathway (Rangadass, 0049: determining pathway X) of the plurality of care pathways; and (Rangadass, 0049: pathways X and Y)
output information indicative of the first care pathway (Rangadass, 0023: the system outputs metrics of the pathways)
and wherein the first care pathway corresponds to one of the plurality of clusters satisfying a selected (Rangadass, 0049: the pathways are developed using clustering analysis, which generates multiple clusters, which are also referred to as pathways) satisfying a selected outcome measure for a bundled payment reimbursement contract (Rangadass, 0049: pathway X relates to reimbursement contracts with Medicare and Blue Cross, and users can select different reimbursement goals, see para. 0048).
Rangadass does not explicitly disclose, but Snow teaches that it is old and well known in the art of healthcare to include generate a plurality of clusters corresponding to the plurality of care pathways, respectively (Snow, 0048: generating clusters of episodes, construed as pathways)
wherein each of the care pathways corresponds to services from a combination of different healthcare personnel with associated costs (Snow, 0049: the groups of patient data include patient information such as cost of care, reimbursement/claim payment, and assigned physician/care provider).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Rangadass to include each of the care pathways corresponding to services from a combination of different healthcare personnel with associated costs; generating a plurality of clusters corresponding to the plurality of care pathways, respectively, as taught by Snow, because both Rangadass and Snow deal with healthcare billings, and Snow teaches that clustering analysis and clinical pathways can maximize revenues and improve clinical outcomes. (Snow, 0014).

Regarding claim 15, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses: 
wherein the processor is configured to perform a clustering analysis to determine the first care pathway. (Rangadass, 0049: the pathways are developed using clustering analysis, which generates multiple clusters, which are also referred to as pathways)

Regarding claim 16, the combination discloses each of the limitations of claim 15 as discussed above, and further discloses: 
generating a plurality of trajectories for respective ones of the plurality of clusters, (Rangadass, 0049: the system generates cost trajectories, such as $12,000 for Medicare and about $8,000 for Blue Cross) wherein each trajectory corresponds to different combination of healthcare services or services from a different combination of healthcare personnel. (Rangadass, 0049: the costs can correspond to different drugs preferences, see the example of Dr. Anderson and Dr. Cummings)

claim 17, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses: 
the outcome measure includes cost of healthcare services over a period of time under the bundled payment reimbursement contract, and (Rangadass, 0049: outcomes include cost of healthcare services, such as $9,000 on average drugs, labs, scans and procedures for a particular pathway, and all services are over a period of time)
the first care pathway corresponds to a lowest one of the total cost of the healthcare services. (Rangadass, 0049: pathway Y is $9000, whereas pathway X is $12,000)

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SHYAM M GOSWAMI
Examiner
Art Unit 3686






	/Victoria P Augustine/                         Supervisory Patent Examiner, Art Unit 3686